Case: 19-30130     Document: 00515846256          Page: 1    Date Filed: 05/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     May 3, 2021
                                   No. 19-30130                    Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Thomas A. Nelson, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:16-CV-782


   Before Higginbotham, Southwick, and Engelhardt, Circuit
   Judges.
   Per Curiam:*
          Thomas A. Nelson, Jr. moved to vacate his sentence under 28 U.S.C.
   § 2255 on the basis that constitutionally ineffective counsel caused him to
   reject a plea offer and to stand trial. The district court denied Nelson’s




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30130        Document: 00515846256              Page: 2      Date Filed: 05/03/2021




                                         No. 19-30130


   motion, finding that he did not show prejudice from any alleged ineffective
   assistance of counsel.1 We granted a certificate of appealability on this claim.
           Whether counsel was constitutionally ineffective is a mixed question
   of law and fact that we review de novo. United States v. Phea, 953 F.3d 838,
   841 (5th Cir. 2020). We “independently apply[] the law to the facts found
   by the district court, as long as the district court’s factual determinations are
   not clearly erroneous.” Ramirez v. Dretke, 396 F.3d 646, 649 (5th Cir. 2005).
           To prove ineffective assistance of counsel, Nelson must show that his
   counsel’s performance was deficient and the deficiency caused prejudice.
   Strickland v. Washington, 466 U.S. 668, 687 (1984). Because Nelson alleges
   that deficient counsel caused him to reject a plea agreement, to show
   prejudice he must demonstrate that: (1) but for the ineffective counsel, there
   is a reasonable probability that he would have accepted the plea; (2) the court
   would have accepted its terms; and (3) the conviction or sentence would have
   been less severe. Lafler v. Cooper, 566 U.S. 156, 164 (2012).
           The district court made a factual finding that Nelson would have
   insisted on going to trial regardless of his attorney’s advice.                     After
   considering the parties’ briefs, record, and oral arguments, we conclude that
   the record supports this factual finding. Because there is no reasonable
   probability that Nelson would have pled guilty, he failed to show prejudice.
   See id. We may affirm on that basis without evaluating whether counsel’s
   performance was deficient. See Strickland, 466 U.S. at 697.
           AFFIRMED.




           1
            The district court also denied relief on the basis that the conviction was invalid
   under McDonnell v. United States, 136 S. Ct. 2355 (2016). At oral argument, Nelson’s
   counsel withdrew his claims under McDonnell.




                                               2